—In an action to foreclose a mortgage upon real property, the plaintiff North Fork Bank, as Trustee, appeals from an order *443and judgment (one paper) of the Supreme Court, Richmond County (Sangiorgio, J.), dated July 13, 2000, which granted the motion of the defendant Ronald Losner to dismiss the complaint on the ground that the subject mortgage has been set aside.
Ordered that the order is reversed, on the law, with costs, the motion is denied, and the complaint is reinstated.
Since we have determined that the Supreme Court erred in setting aside the assigned mortgage of North Fork Bank, as Trustee, on the subject property (see, Losner v Cashline, L.P., 284 AD2d 433 [decided herewith]), this foreclosure action should not have been dismissed. Santucci, J. P., Goldstein, H. Miller and Crane, JJ., concur.